Citation Nr: 1145683	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  07-06 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a disorder manifested by fatigue, chronic pain and fibromyalgia (including Lyme disease and chronic fatigue syndrome (CFS)).

2.  Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney at Law



WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983 and from February 2003 to April 2004.  He also served in the National Guard. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO, in pertinent part, denied entitlement to service connection for Lyme disease and sleep apnea.

The Veteran presented testimony before the Board in June 2008.  The transcript has been associated with the claims folder. 

By decision dated August 2008, the Board denied a claim stylized as entitlement to service connection for Lyme disease, and dismissed without prejudice a claim of entitlement to service connection for sleep apnea.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

In a Memorandum Decision dated January 2011, the Court determined that the Veteran's claim of service connection for Lyme disease encompassed symptoms of fatigue, chronic pain and fibromyalgia, which may have included a diagnosis of CFS not considered in the Board's August 2008 decision.  This claim was remanded for consideration of a broader scope of claim.  See generally Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth.")

Additionally, the Court reversed the Board's determination that the Veteran withdrew the claim of entitlement to service connection for sleep apnea at his June 2008 hearing, holding that the Veteran's expressed intent to withdraw his claim was not unambiguous.  This claim was remanded for review on the merits.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court has determined that the Veteran has two separate claims pending appellate review by the Board: 1) a claim best stylized as entitlement to service connection for a disorder manifested by fatigue, chronic pain and fibromyalgia (including Lyme disease and CFS); and 2) a claim of entitlement to service connection for sleep apnea.  The symptoms underlying these two separate claims may be interrelated.  For example, an April 2003 Medical Evaluation Board (MEB) proceeding indicated that the Veteran's sleep apnea symptoms included daytime fatigue, muscle cramps and soreness, sleep difficulty and "fibromyalgia-like" symptoms.  Similarly, a September 2011 opinion from A.A., M.D., attributed the Veteran's chronic fatigue symptoms to his sleep apnea disorder.

In order to properly evaluate the claims on appeal, the Board has briefly summarized the relevant factual history.  The Veteran's private medical records include references to him being treated for fibromyalgia, manifested by pain in pin-pointed areas, muscle tightness, constant soreness, headaches and general fatigue, since March 2001.  See Undated Letter from J.G.S., D.C., received in January 2005.  

In December 2002, the Veteran underwent a sleep lab evaluation for possible snoring and excessive daytime sleepiness which had been present "for the past several years."  See Eastern Pennsylvania Comprehensive Sleep Disorder Center (EPCSDC) letter dated January 17, 2003.  This laboratory study failed to show sleep apnea, but the examiners felt that the Veteran's history was "strongly suggestive" of a sleep disorder which could be an apnea primarily hypopnic in origin.

A progress note from E.K., M.D., dated January 14, 2003, provided assessments of sleep disorder not otherwise specified (NOS), musculoskeletal pain and anxiety.  A January 14, 2003 letter from this physician, penned for the purpose of describing the Veteran's medical problems before his active duty recall, described the Veteran as manifesting "fibromyalgia-like trigger points in the paraspinal area as well as severe sleep problems."

On February 6, 2003, the Veteran underwent an additional sleep study at EPCSDC which was interpreted as showing "Severe Obstructive Sleep Apnea." (emphasis original).  A February 14, 2003 sleep study follow-up report described the Veteran as manifesting severe sleep apnea with a respiratory disturbance index (RDI) of 56 per hour and overall apnea index of 21 per hour.  A continuous positive airway pressure (CPAP) machine was recommended.

The Veteran entered active duty service on February 16, 2003 without being given a formal entrance examination.  As such, the presumption of the Veteran being in sound condition upon service entry does not apply.  38 U.S.C.A. § 1111.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (holding that the provisions of 38 U.S.C.A. § 1111 do not apply when a claimant is not "examined, accepted, and enrolled for service" and further noting that, in the absence of an entrance examination, "there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.")

On March 7, 2003, the Veteran underwent a pulmonary consultation with complaint of extreme fatigue with difficulty in functioning.  He was given an impression of severe obstructive sleep apnea based upon review of the February 6, 2003 EPCSDC sleep study, and prescribed a CPAP trial.  He was reported as nondeployable.

On March 27, 2003, the Veteran was referred for a MEB proceeding.  An April 11, 2003 MEB report reflected the Veteran's history that he "always had" daytime fatigue, muscle cramps and soreness as well as difficulty falling asleep and staying asleep.  He further reported having "fibromyalgia-like" symptoms, otherwise described as ongoing pain and stiffness of the muscles, which he claimed had no impact on his physical training or work.  For example, the Veteran reported being able to "max" the physical fitness test.  The Veteran specifically reported "no change in his symptoms in the past six months."  The MEB offered a diagnosis of sleep apnea which existed prior to service, and was not permanently aggravated by service.

Thereafter, the Veteran underwent continuous treatment for sleep apnea.  Notably, the Veteran reported the onset of sleep problems in approximately 1995-96.  See service treatment record (STR) dated July 2, 2003.  His former spouse reported no knowledge of the Veteran having a sleep problem prior to 1995, when they separated.  See STR dated June 3, 2010.  The Veteran also reported symptoms of anxiety and sleeplessness which he attributed to work stresses.  See STR dated July 4, 2003.

On a March 2004 Report of Medical History, the Veteran described the onset of insomnia in March 2003 which was not improved with CPAP use.

A March 12, 2004 Physical Evaluation Board (PEB) proceeding provided a diagnosis of sleep apnea unresponsive to CPAP, and associated insomnia.  It was held that the condition existed prior to service with "no evidence of permanent service aggravation."  

A June 2004 opinion from M.A.C, D.O., attributed the Veteran's multiple problems "both musculoskeletally, internal medicine and depression" to his "long involvement in the Army Reserves."

Letters from M.D.P., M.D., in June and July 2004 diagnosed the Veteran with myofascial syndrome manifested by persistent soft tissue discomfort, which was deemed a type of partial fibromyalgia syndrome.  It was asserted that the stresses of the Veteran's period of active service from February 2003 to April 2004 "certainly did contribute" to this disorder.

An undated statement from J.G.S., D.C., indicated treatment of the Veteran for musculoskeletal pain diagnosed as fibromyalgia since March 2001.  This examiner described fibromyalgia as a chronic condition with exacerbations which could last weeks with symptoms such as pain in pin-pointed areas, muscle tightness and constant soreness, headaches, and general fatigue.  It was opined that this condition would worsen with more constant exacerbations should the Veteran sustain long periods of time sleeping in less than standard conditions.

A July 2005 statement from C.G.M., Jr., D.O., opined that the Veteran suffered from Lyme disease incurred during reserve service.

A January 2006 opinion from S.S.F., M.D., stated that the Veteran suffered from sleep apnea prior to his entry into active service in February 2003, but that it was as likely as not aggravated during this period of active service as it "has been well shown that stress and poor sleep can all contribute to worsening of sleep apnea."  Thus, the examiner stated that "within a reasonable degree of medical certainty" the Veteran's "obstructive sleep apnea and secondary insomnia was steadily aggravated by his time in military service."  Dr. S.S.F., provided a similar opinion in May 2009.

An August 2006 VA Compensation and Pension examination report rejected the prior diagnosis of Lyme disease as it was based upon a RiBb test which had not been approved by the U.S. Food and Drug Administration.  The examiner stated that the Veteran's symptoms were more inclined to chronic fatigue syndrome.  Thereafter, upon review of a later performed sleep study interpreted as not demonstrating substantial sleep apnea, the VA examiner indicated that the Veteran did not have sleep apnea.

A July 2007 statement from Dr. H.G. stated that the Veteran had a multitude of chronic symptoms, such as pain and stiffness in multiple joint sites, sinus congestion, insomnia, fatigue, poor exercise, endurance, diarrhea and flatulence, which had been present for several years without a sudden or precipitating event.  These symptoms were resistant to treatment, and the examiner had not found a satisfactory cause.

A September 2011 opinion from A.A., M.D., states that the Veteran was diagnosed with sleep apnea during service which progressively worsened during his period of active service from February 2003 to April 2004.  This examiner also attributed the Veteran's symptoms of chronic fatigue to his sleep apnea disorder.

As reflected above, the record contains a substantial amount of conflicting evidence regarding the diagnosis and etiology of the Veteran's multiple complaints involving fatigue, muscle cramps and soreness, sleep difficulty and "fibromyalgia-like" symptoms.  For example, the Veteran has submitted private medical opinions stating that his sleep apnea was permanently aggravated during his period of active service from February 2003 to April 2004.  Yet, a sleep study performed in August 2006 was interpreted as not showing significant sleep apnea.  Another private statement submitted by the Veteran simply states that the Veteran manifests a multitude of chronic symptoms for which a satisfactory cause has not been found.

Further complicating this issue, the Veteran submitted several lay witness statements in June 2008 which appear to assert that the Veteran's claimed disorder was caused and/or aggravated by a period of active duty for training (ACDUTRA) service in June 2002.  These statements refer to the Veteran as being removed from the field and being admitted to a "Post" medical facility.

The Board observes that, in general, service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury or disease, contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to periods of ACDUTRA service, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.  

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith, 24 Vet. App. at 45.  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 also do not apply to ACDUTRA or INACDUTRA service.  Id.  See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates.

A service department finding that an injury occurred in the line of duty will be binding on the VA unless it is patently inconsistent with the requirements of laws administered by the VA.  38 C.F.R. § 3.1(m); see Kinnaman v. Principi, 4 Vet. App. 20, 28 (1993).

Based upon the above, the Board finds that further development of the claims on appeal is required.  First and foremost, the Veteran appears to assert that his claimed disorder(s) being addressed on appeal were either caused and/or aggravated during a period of ACDUTRA in June 2002.  This period of ACDUTRA requires verification with a search for any possible service treatment records at Fort Polk, Louisiana.

Thereafter, the Board requires further examination of the Veteran with opinion regarding the likely diagnosis, or diagnoses, for the claimed symptomatology and the potential causal relationship to ACDUTRA or active duty service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request further clarification regarding the dates of his ACDUTRA service in June 2002.  The Veteran should be requested to identify any private or military facility that treated him for his alleged exacerbation of musculoskeletal pain problem at this time. 

2.  After receipt of any additional information from the Veteran, attempt to verify the Veteran's reported period of ACDUTRA in June 2002 and attempt to obtain any identified records.  Specifically, a direct request should be made for any records of medical treatment at Fort Polk, Louisiana in June 2002 and any line of duty determinations.

3.  Obtain complete records of the Veteran's VA treatment since May 25, 2011.

4.  Upon completion of the above, schedule the Veteran for appropriate examination(s) to determine the probable nature and etiology of his multiple symptoms involving fatigue, chronic pain, musculoskeletal pain, fibromyalgia and sleep apnea.  The claims folder must be provided to the examiner(s) for review.  Any indicated tests should be conducted.  Following examination and review of the claims folder, the examiner(s) is requested to provide opinion on the following questions:

a) was the Veteran's obstructive sleep apnea, diagnosed by sleep study on February 6, 2003, permanently aggravated beyond the normal progress of the disorder as a result of active service from February 2003 to April 2004;

b) identify, to the extent possible, the nature of any disability causing the Veteran's complaints of fatigue, insomnia, chronic musculoskeletal pain;

c) does the Veteran meet the criteria for formal diagnoses of chronic fatigue syndrome and/or fibromyalgia; 

d) for each condition diagnosed, indicate whether it is at least as likely as not that such condition is related to service;

e) to the extent that any of the symptoms of fatigue, insomnia, chronic musculoskeletal pain, etc., are not attributable to obstructive sleep apnea, provide opinion as to whether it is at least as likely as not that the disorder(s) first manifested during a period of ACDUTRA service in June 2002 and/or active service from February 2003 to April 2004 or, alternatively, caused or aggravated beyond the normal progress of the disorder during a period of ACDUTRA service in June 2002 and/or active service from February 2003 to April 2004?

For purposes of this examination and the opinion sought, the examiner should specifically consider the following:
* the Board has determined that the credible lay evidence reflects the Veteran's treatment for episodes of symptoms of pain in pin-pointed areas, muscle tightness and constant soreness, headaches and general fatigue since at least 2001;
* the medical opinion in January 2003 that the Veteran may manifest apnea which is primarily hypopnic in nature;
* the February 2003 EPCSDC sleep study interpreted as showing severe obstructive sleep apnea;
* the April 2003 MEB report;
* the March 2004 PEB proceeding;
* the June and July 2004 letters from Dr. M.D.P. diagnosing myofascial syndrome aggravated by the stresses of active service from February 2003 to April 2004;
* the opinions from Dr. S.S.F., that the Veteran's severe sleep apnea with secondary insomnia was steadily aggravated due to stress and poor sleep during active service from February 2003 to April 2004;
* the August 2006 VA C&P examiner impression that the Veteran may manifest CFS, and does not manifest sleep apnea;
* the July 2007 statement from Dr. H.G., who found no satisfactory cause for the Veteran's multiple symptoms;
* a September 2011 opinion from Dr. A.A. opining that the Veteran's sleep apnea with associated chronic fatigue progressively worsened during active service from February 2003 to April 2004; and
* any evidence, if any, from the RO's development pertaining to the Veteran's alleged period of ACDUTRA in June 2002.

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.

5.  Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal remains denies, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination(s), is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

